Appeal from a judgment of the Supreme Court, Kings County, rendered July 31, 1973, convicting defendant of possession of a weapon as a felony and criminal possession of a hypodermic instrument, upon a jury verdict, and sentencing him to a prison term of not more than six years on the weapon count and to a term of one year on the other count, the sentences to run concurrently. Judgment reversed, on the law, and new trial ordered. Appellant raised no factual questions on this appeal and none were considered. The trial testimony of defendant’s own witness, Transit Authority Patrolman Stanley B. Shack, upon material issues, tending to disprove defendant’s position at the trial, was contradictory of this witness’s testimony at the suppression hearing. Defendant had the statutory right to impeach his witness by the introduction into evidence of such previous contradictory statements (CPL 60.35, subd 1). Criminal Term’s denial of the opportunity so to do deprived defendant of a fair trial. Rabin, Acting P. J., Hopkins, Christ, Brennan and Munder, JJ., concur.